1
2
3
4
5
6
7
8
                          UNITED STATES DISTRICT COURT
9
                         SOUTHERN DISTRICT OF CALIFORNIA
10
     MARGARET WILLETT,                                 CASE NO. 17cv2144-LAB (JMA)
11                                      Plaintiff,
                                                       ORDER OF DISMISSAL
12   vs.
13   ALEX PROCOPIO, et al.,
14                                  Defendants.
15
16         On February 4, 2019, the Court denied Plaintiff Margaret Willett’s Motion for

17   Default Judgment, dismissed her federal claim with prejudice, and declined to exercise

18   supplemental jurisdiction over her remaining state claims. Dkt. 56. Noting that this

19   dismissal likely mooted the claims of Defendant and Cross-Claimant Jonathan Shiff, the

20   Court instructed Shiff to respond by February 22 if he was still interested in pursuing his

21   claims. That date has come and gone, but Shiff has not responded. Accordingly, his

22   claims are DISMISSED WITHOUT PREJUDICE. The clerk is directed to close the case.

23         IT IS SO ORDERED.

24   Dated: February 27, 2019

25                                                   HONORABLE LARRY ALAN BURNS
                                                     Chief United States District Judge
26
27
28



                                                 -1-
